                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

A.B. DEAN, III,
and THERESA SMITH DEAN,

      Plaintiffs,

vs.                                                            3:19-cv-00502-SMD

COLONIAL BANK, NATIONAL
ASSOCIATION, FAY SERVICING,
LLC, WILMINGTON SAVINGS FUND
SOCIETY, FSB, CITIGROUP
MORTGAGE LOAN TRUST 2017-RP2,

      Defendants.


    FAY AND WILMINGTON’S REPLY TO PLAINTIFFS’ RESPONSE TO
                ITS PARTIAL MOTION TO DISMISS

       COME NOW, Fay Servicing, LLC (“Fay”) and Wilmington Savings Fund

Society, FSB, not in its individual capacity, but solely as indenture trustee of

Citigroup Mortgage Loan Trust 2017-RP2 (“Wilmington”)1, and file this Reply to

the Plaintiffs’ Response to their Partial Motion to Dismiss, respectfully showing this

Honorable Court as follows:




1
 As set forth in Wilmington’s Notice and Joinder in Motion to Dismiss [Doc. 24], the Plaintiffs
have incorrectly identified Wilmington Savings Fund Society, FSB and Citigroup Mortgage Loan
Trust 2017-RP2 as two separate parties.
                                              1
               ARGUMENT AND CITATION OF AUTHORITY

A.    The Federal Rules of Civil Procedure, not the Alabama Rules, Apply in a
      Removed Action

      In their opening argument, the Plaintiffs make the completely unsupported

argument that the Alabama Rules of Civil Procedure regarding pleading standards

should apply here “since this case began in state court and relies on several state law

claims.” [Doc. 22] at ¶ D. This is an incorrect statement of the law. “Federal district

courts apply federal pleading standards after removal.” Duncan v. Citimortgage,

Inc., 617 F. App’x 958, 960 (11th Cir. 2015) (citing Fed. R. Civ. P. 81(c)(1)).

      The Plaintiffs also argue that the Motion to Dismiss is premature because Fay

and Wilmington have not filed an answer and the Plaintiffs have not been able to

conduct discovery. [Doc. 22] at ¶ E. This argument again demonstrates a

misunderstanding of the law. Fed. R. Civ. P. 12(b) requires the Defendants’ Motion

to be filed “before pleading if a responsive pleading is allowed.” “Rules 8(a) and

9(b) are pleading standards which apply before the discovery period begins . . . .”

Inman v. Am. Paramount Fin., 517 F. App’x 744, 748-49 (11th Cir. 2013) (citation

omitted) (emphasis in original). “Facial challenges to the legal sufficiency of a claim

or defense, such as a motion to dismiss based on failure to state a claim for relief

should [ ] be resolved before discovery begins.” Chudasama v. Mazda Motor Corp.,

123 F.3d 1353, 1367 (11th Cir. 1997). In short, the Plaintiffs must first properly

plead under the Federal Rules of Civil Procedure before responsive pleadings or
                                          2
discovery become a relevant concern. They have failed. The Motion to Dismiss

should be granted.

B.    The Plaintiffs Have Failed to Show Economic Injury Required by the
      Alabama Residential Mortgage Recording Act

      In Fay and Wilmington’s Motion to Dismiss, it was argued that the Plaintiffs

failed to state a claim for actual damages under the Alabama Residential Mortgage

Recording Act (“ARMRA”). See [Doc. 18] at p. 3, ¶ 7. Specifically, Fay and

Wilmington argued that while the Plaintiffs did include a reference to statutory

damages, they “failed to undertake the more substantial effort necessary to plead

actual economic damages.” Id. The argument referenced this Court’s Order on the

Motion to Dismiss the original Complaint, in which this Court found that the

Plaintiffs failed to state a claim because they only set forth “sparse, conclusory, and

unsupported allegations” to show that they suffered statutory or actual damages. See

[Doc. 15] at p. 8. Under Ala. Code § 35-10-92, a defendant who fails to comply with

the ARMRA is liable for a $500 statutory penalty and “any actual damages directly

caused by the failure to comply with this section.”

       In a response that looks more like a pleading – albeit an insufficient one –

than a brief, the Plaintiffs made absolutely no attempt to convince this Court that

they adequately pleaded actual damages. See [Doc. 22] at p. 6, ¶¶ 21-24. Instead,

they copied and pasted the allegations in their Amended Complaint. Compare id.

with [Doc. 16], p. 4 ¶¶ 21-24. Those allegations simply say that they “demand
                                          3
judgment against the Defendants in such an amount of compensatory and punitive

damages as a jury deems reasonable and may award . . . .” Id. at ¶ 24. As with their

prior dismissed claim under ARMRA, there are absolutely no facts pleaded to show

that the Plaintiffs suffered actual damages. This Court should dismiss the ARMRA

claim as it relates to actual damages and at best allow it to proceed only based on

statutory damages.

C.    The Plaintiffs Have Failed to State a Claim Under the FDCPA

      In Count IV of the Amended Complaint, the Plaintiffs attempt to state a claim

for violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§

1692 et seq. The same claim in the original Complaint was dismissed in part because

the Plaintiffs failed to plead facts to show that Fay or Wilmington qualify as “debt

collectors” under the Act. See [Doc. 15] at p. 10. Specifically, this Court said that

“[t]he Dean’s Complaint does not allege enough factual content to infer that each of

the Defendants was a ‘debt collector’ . . . .” Id.

      As argued in the Motion to Dismiss, the Amended Complaint suffers from the

same fatal flaw because the Plaintiffs’ only effort to address this issue was the

addition of the averment that the Fay’s communications included a statement “that

they were debt collectors.” See [Doc. 18] at p. 3, ¶ 8 (quoting [Doc. 16], p. 4, ¶ 29).

The Court had already seen this argument in response to the Defendants’ prior

motion to dismiss, including the written statements at issue, before it declared the


                                            4
averments insufficient and dismissed this claim without prejudice. See [Doc. 15],

pp. 9-10. This Court’s conclusion was correct because “the relevant test of whether

an entity is a debt collector under the FDCPA is whether the statutory definition

applies, not whether the entity has ever stated in a document that it is a debt

collector.” Prickett v. BAC Home Loan, 946 F. Supp. 2d 1236, 1249 (N.D. Ala.

2013).

      Any valid claim under the FDCPA must plausibly allege that both Fay and

Wilmington meet the multi-faceted definition of “debt collector.” Kurtzman v.

Nationstar Mortg. LLC, 709 F. App'x 655, 658–59 (11th Cir. 2017). Yet the

Plaintiffs still elect to provide no facts pertinent to any of the elements or exceptions

that compose the statutory definition of “debt collector.” Consider too that the

Plaintiffs have now three times averred that Fay was the servicer of their mortgage.

See [Doc. 1-1], pp. 1-3, ¶¶ 2, 10, 14; [Doc. 16], pp. 1-3, ¶¶ 2, 10, 14; [Doc. 22], p.

5, ¶ 10. Mortgage servicing companies “are not considered debt collectors, as long

as the debt was not in default at the time it was assigned.” See [Doc. 16], p. 10

(quoting Madura v. Lakebridge Condo Ass’n Inc., 382 F. App’x 862, 864 (11th Cir.

2010)). The Plaintiffs still do not allege that their debt was ever in default.

      In their Response, the Plaintiffs’ only substantive discussion of their FDCPA

claim concerns the recent Eleventh Circuit opinion in Williams v. First Advantage,

947 F.3d 735 (11th Cir. 2020), which the Plaintiffs assert has “the same


                                           5
circumstances.” [Doc. 22], pp. 3-4, ¶ G. This case and its holding are entirely

inapposite and demonstrate again a misunderstanding of the issues raised by the

Defendants’ motions to dismiss and discussed in detail in the Court’s order and

directive. Williams is not even an FDCPA case but is instead a case brought under

the Fair Credit Reporting Act. 947 F.3d at 739 (“In this Fair Credit Reporting Act

(‘FCRA’) case . . . .). It therefore contains no guidance whatsoever on the issues

presented. Furthermore, in the passage cited by the Plaintiffs, the Eleventh Circuit is

discussing particularly the trial court’s remittitur of a punitive damages award, and

the issue of whether the award “should be in line with a 1:1 ratio.” Id. at 759. This

not an issue presented in this case, or that could possibly be addressed at the Motion

to Dismiss stage. It appears that the Plaintiffs’ intent is to draw a favorable

comparison between the facts established at the jury trial in Williams and the facts

of their case. This comparison is false and wildly speculative, but more important, it

is entirely outside the scope of the issue at hand, which concerns only the sufficiency

of the Deans’ pleadings. They have clearly failed to state a claim under the FDCPA,

and that claim should be dismissed with prejudice.




                                          6
D.     The Plaintiffs Have Failed to State a Claim for Slander of Title

       The Plaintiffs’ Amended Complaint and their Response2 omit any indication

of understanding of the failures of their Count V – Slander of Title. The claim

envisioned by the Plaintiffs is for the Defendants’ allegedly slanderous failure to

remove what was originally a valid lien. A common misconception, such a claim

does not exist. Slander of title is a “malicious publication” of a false statement

impugning the title of property owned by the plaintiff and proximately causing

special damages. Ala. Code § 6-5-211; Coffman v Henderson, 63 So. 808, 809 (Ala.

1913). The malice (and the falsity) cannot be separated from the publication. They

must exists at the same time or its not a Slander of Title.

       The holding in Folmar v. Empire Fire & Marine Ins. Co., 856 So. 2d 807, 810

(Ala. 2003), is squarely on point here and stands for the rule that “[r]efusal to remove

a lien, if the lien was recorded without malice, does not give rise to a cause of action

for slander of title.” Id. (citing Coffman, 63 So. at 809). The Plaintiffs have only ever

alleged or argued that the mortgage at issue was valid at the time of recording and

for many years up to the point they claim to have paid it off. Such circumstances

cannot possibly yield a claim for Slander of Title. The claim must be dismissed with

prejudice.


2
 The Plaintiffs included no arguments in the Response, and just like their ARMRA claim, simply
copied and pasted the allegations from their Amended Complaint. Compare [Doc. 16], ¶¶ 35-39
with [Doc. 22], pp. 7-8, ¶¶ 33-37.
                                              7
E.    The Plaintiffs Have Failed to State a Claim for Fraud

      The Plaintiffs’ final claim, Count VI – Fraud, failed before and fails still to

specifically plead the necessary elements of harm and intent. Consistent with the

other elements of their Response, the Deans elect to make no substantive changes to

their pleadings and provide no defense of the issues raised in the Court’s prior order

dismissing this claim. See [Doc. 15], pp. 14-15. The Plaintiffs offer the same one-

sentence paragraph on the issue of intent, compare [Doc. 16], p. 6, ¶ 43 with Doc 22,

p. 8, ¶ 41], which is a verbatim duplicate from their original Complaint. See [Doc.

1-1], p. 4, ¶29. The only “amendment” being the addition of bold-face type and

underlining, as if to suggest that the true problem was that the Court failed to see the

pleadings before. The Plaintiffs also make no attempt in their Response to defend

their curious expansion of Count Six to include promissory fraud, a claim which

adds two more elements of specific intent even more onerous than the intent

elements already missing from the pleadings. See Padgett v. Hughes, 535 So. 2d

140, 142 (Ala. 1988) (“To prevail on a promissory fraud claim ..., two additional

elements must be satisfied: (5) proof that at the time of the misrepresentation, the

defendant had the intention not to perform the act promised, and (6) proof that the

defendant had an intent to deceive.”). Nothing in their Response changes the

calculus, and the Plaintiffs have failed in all respects to plead a claim of fraud and

to do so with particularly. The claim should be dismissed.


                                           8
      WHEREFORE, the premises considered, Fay and Wilmington move the

Court to dismiss all the claims contained in Plaintiffs’ Amended Complaint except

that part of Count Two upheld previously (namely that relating to the alleged

misapplication of payments).

      Respectfully submitted April 20, 2020.

                                     _s/ Timothy P. Pittman___________
                                     Timothy P. Pittman (ASB-0075-I51P)
                                     Amanda M. Beckett (ASB-1884-N75B)
                                     RUBIN LUBLIN, LLC
                                     200 Clinton Avenue West, Suite 406
                                     Huntsville, AL 35801
                                     Tel: (678) 281-2972
                                     Fax: (404) 601-5095
                                     tpittman@rlselaw.com
                                     abeckett@rlselaw.com

                                     Attorneys for Fay Servicing, LLC and
                                     Wilmington Savings Fund Society, FSB, not
                                     in its individual capacity, but solely as
                                     indenture trustee of Citigroup Mortgage
                                     Loan Trust 2017-RP2




                                       9
                         CERTIFICATE OF SERVICE
      I, Timothy P. Pittman, certify that on April 20, 2020, a true and correct copy

of the foregoing was served upon all parties as follows:

      J. Michael Williams, Sr.                      via ECF email
      Attorney for the Plaintiffs
      P.O. Box 1068
      Auburn, Alabama 36821-1068
      mikewilliamslaw@yahoo.com

                                              _s/ Timothy P. Pittman___________
                                              Timothy P. Pittman (ASB-0075-I51P)




                                         10
